Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 04/12/22. Claims 1-11 are pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: A semiconductor integrated circuit device including a standard cell that is a capacitance cell, wherein the standard cell includes: a first power supply interconnect extending in a first direction, configured to supply a first power supply voltage, a second power supply interconnect extending in the first direction, configured to supply a second power supply voltage different from the first power supply voltage, and a plurality of first-conductivity type vertical nanowire (VNW) FETs lining up in the first direction, provided between the first power supply interconnect and the second power supply interconnect, the plurality of first-conductivity type VNW FETs each having a gate electrode, a top electrode that is to be a source/drain electrode, and a bottom electrode that is to be a source/drain electrode, and the plurality of first-conductivity type VNW FETs include at least one first VNW FET, wherein having the top electrode of the at least one first VNW FET is connected with the first power supply interconnect, the bottom electrode of the at least one first VNW FET is connected with the first power supply interconnect, and the gate electrode of the at least one first VNW FET is connected with the second power interconnect, as recited in claim 1. Claims 2-5, and 11 depend from claim 1 and are also allowable.
A semiconductor integrated circuit device including a standard cell that is a capacitance cell, wherein the standard cell includes:
a first power supply interconnect extending in a first direction, configured to supply a first power supply voltage,
a second power supply interconnect extending in the first direction, configured to supply a second power supply voltage different from the first power supply voltage,
a first capacitance part having a plurality of first-conductivity type vertical nanowire (VNW) FETs lining up in the first direction, provided between the first power supply interconnect and the second power supply interconnect, the plurality of first-conductivity type VNW FETs each having a gate electrode, a top electrode that is to be a source/drain electrode, and a bottom electrode that is to be a source/drain electrode, and
a fixed value output part having a second-conductivity type VNW FET provided between the first power supply interconnect and the second power supply interconnect, configured to supply the second power supply voltage to the first capacitance part, the second-conductivity type
VNW FET having a gate electrode, a top electrode that is to be a source/drain electrode, and a bottom electrode that is to be a source/drain electrode, and
the plurality of first-conductivity type VNW FETs of the first capacitance part include at least one first VNW FET, wherein having the top electrode of the at least one first VNW FET is connected with the first power supply interconnect,
the bottom electrode of the at least one first VNW FET is connected with the first power supply interconnect, and
the gate electrode of the at least one first VNW FET is connected with the top of the second- conductivity type VNW FET of the fixed value output part, as recited in claim 6. Claims 7-10 depend from claim 6 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Moroz (US 20160063163 A1)discloses a computer program product, comprising: a memory device having stored thereon a machine readable specification of a cell, the specification of the cell including computer readable parameters specifying structural features of a physical implementation of a circuit, the circuit including: an array of circuit cells, the circuit cells including a plurality of nanowire transistors and a vertical nanowire interconnect, wherein the plurality of nanowire transistors includes: a first vertical nanowire transistor including: a first gate at a first intermediate height in between a first source at a first source height and a first drain at a first drain height; a second vertical nanowire transistor including: a second gate at a second intermediate height in between a second source at a second source height and a second drain at a second drain height; wherein the vertical nanowire interconnect traverses the first intermediate height of the first vertical nanowire transistor, and traverses the second intermediate height of the second vertical nanowire transistor, to electrically couple in series the first vertical nanowire transistor and the second vertical nanowire transistor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813